DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 1, 2021 in response to the Office Action of May 3, 2021, is acknowledged and has been entered. Claims 1, 7, 9-21, 23, 25 are now pending and being examined. Claims 1 and 25 are amended. The species LAG3 and TIGIT are rejoined with PD-1 and OX40 for examination.

New Rejection
(necessitated by amendments)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7, 9, 10-17, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; in view of Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8).
Goldberg et al teach an organic nanoparticle comprising two different separate antibodies conjugated the surface of the nanoparticle, wherein the antibodies bind to PD-1 and either TIGIT or LAG3 (claims 1, 21, 40-42, 64; [11-13]; [94-98]; [100]; [104-105]; [121]). Goldberg et al teach producing organic nanoparticles conjugated to antibodies that target T cells to deliver therapeutically active agents to T cells and tumors, wherein the antibodies bind to T cell receptors including PD-1, OX40, TIGIT, LAG3, and CTLA-4; wherein the therapeutically active agents are toll-like receptor 
Goldberg et al do not teach the nanoparticle is conjugated to two antibodies that bind to PD-1 and to OX40 or CTLA-4.
Montler et al demonstrate TILs in cancer patients express PD-1, CTLA-4 and OX40, wherein subsets of Treg TILs expressed all three receptors, including CD8+ TILs 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to target PD-1 with CTLA-4 or OX40 antibodies on the surface of the targeted nanoparticle of Goldberg et al.  One would have been motivated to because: (1) Goldberg et al specifically suggest conjugating two different antibodies to the nanoparticle and suggest targeting specific T cell populations including Tregs and PD-1+ TILs, and targeting CTLA-4 or OX40; (2) Montler et al teach that PD-1, CTLA-4 and OX40 are all expressed by the same Treg TIL population and suggest targeting these pathways. One of ordinary skill in the art would have a reasonable expectation of success conjugating a second antibody to the nanoparticle conjugated to PD-1 antibody taught by Goldberg et al and inducing an immune response, activating T cells and treating cancer given: (1) Goldberg et al demonstrate successfully making an organic nanoparticle drug carrier conjugated with PD-1 antibody and delivering the conjugate to PD-1+ TILs and stimulating immune responses; (2) Montler et al teach PD1+ TILs express CTLA-4 and OX40 and teach antibodies targeting these T cell receptors are known and successfully used in cancer therapy.


4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015;  as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Stintzing (F1000Prime Reports, 2014, 6:108, internet pages 1-12).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the method of treating cancer further comprising administering chemotherapy or radiation.
Stintzing teaches standard care of colorectal cancer as comprising chemotherapy and/or radiation and in combination with biological therapies (abstract; p. 4-7).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add chemotherapy and/or radiation treatment to the method of treating colorectal cancer taught by the combined references.  One would have been motivated to and have a reasonable expectation of success to given Stintzing teaches such therapeutic methods are standard and are combined with biological therapy.



5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015;  as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Werengowska-Ciecwierz et al (Advances in Condensed Matter Physics, 2015, p. 1-27); Shi et al (Journal of Materials Chemistry, 2009, 19:5485-5498); and Hassane et al (Bioconjugate Chem. 2006, 17:849-854).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above. Goldberg et al suggest chemically conjugating the antibodies to the organic nanoparticles (abstract; [29]).
The combined references do not teach the antibodies are conjugated to the organic particle by click chemistry.
Werengowska-Ciecwierz et al summarize known methods of bioconjugation of organic particles to ligands or antibodies, particularly for targeted cancer therapy (section 4). Werengowska-Ciecwierz et al summarize known and successful “click chemistry” methods for bioconjugation (parts (i)-(iv) and Schemes 5-11 on pages 10-12 and teach these reactions are characterized by high efficiency, stereospecificity, and harmless side products. 
Shi et al also summarize known methods of conjugation of ligands or antibodies to organic nanoparticles for therapeutic purposes and teach click chemistry by alkyne-azide reaction, wherein click chemistry provides high yields, is simple in product 
Hassane et al teach conjugation of ligands to organic particles by click chemistry and teach it has the advantages of being highly regiospecific, chemoselective, and tolerant to a wide variety of other functional groups. It can also be performed almost quantitatively under mild conditions in aqueous buffers (p. 849, col. 2; abstract). Hassane et al demonstrate their efficient and convenient chemoselective conjugation method based on click chemistry for coupling ligands to liposomes (abstract; Scheme 1-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Goldberg et al suggest the antibodies can be chemically conjugated to the particle; (2) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach the advantages of click chemistry to conjugate ligands to organic particles include high efficiency, produces high yields, is simple in product isolation, stereospecific, harmless side products, and compatible with organic and aqueous reaction conditions; and (3) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach or demonstrate that bioconbjugation of ligands or antibodies to organic particles using click chemistry are known, successful, and well-established.
	


6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Zander et al (2015, Cell Host & Microbe, 17:628-641); McGray et al (American Society of Gene & Cell Therapy, 2014, 22:206-218); and Moynihan et al (Nature Medicine, 2016, 22:1402-1410).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and OX40, conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the PD-1 antibody is clone RMP1-14 or the OX40 antibody is clone OX86.
Zander et al teach commercially available antibody RMP1-14 to bind and target PD-1 and antibody OX86 to bind and target OX40, wherein both antibodies were purchased and commercially available from BioXCell (p. 640, col. 1).
McGray et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (p. 216, col. 2, top paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize PD-1 antibody RMP1-14 and/or OX40 antibody OX86 in the particle of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because they are commercially, readily available antibodies and are demonstrated successfully by Zander et al, McGray et al, and Moynihan et al to perform the function of targeting and binding PD-1 or OX40, as required by the combined references.

	
7.	All other rejections recited in the Office Action mailed May 3, 2021 are hereby withdrawn in view of amendments and arguments.


8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642